 friend of minor,   D_G_
 MARCIA GRANT as mother and next

 c/o Cohen Harris, LLC
 1 North Charles Street, Suite 350              *
                                                   *
                                                   *
                                                   *
                                                        IN THE

                                                        CIRCUIT COURT

 Baltimore, Maryland 21201                      *       FOR
 (address of local counsel for lead counsel,    *


                                                                                                                      +
 Mills & Edwards)                               *       BALTIMORE         CITY
                                                *
 and                                            *      CASE No.~4c               .   ,l/J -O();;2tj [)                                        ./


                                                *
MARCIA GRANT                                    *
c/o Cohen Harris, LLC                           *
1 North Charles Street, Suite 350               *
Baltimore, Maryland 21201
(address of local counsel for lead counsel,
                                                *
                                                *
                                                                                                               ,~


                                                                                                                    .~
                                                                                                                    c;=:;.

                                                                                                                    '-
                                                                                                                    ~:::;         ~~'I~
                                                                                                                                        ,"




Mills & Edwards)                                *                                                                   ,:.-;:         . ;C: ;::
                                                                                                                                   -. -::;'r
                                                                                                                ,       (

                                                *                                                               0'
                                Plaintiffs      *
                                                *
                                                *
v.                                              *
                                               *
                                               *
ATLAS RESTAURANT GROUP, LLC                    *
D/B/A OUZO BA Y RESTAURANT                     *
675 South President Street                     *
Baltimore, Maryland 21202                                                                                                    ~:.j5
                                                                                                                                 .. ~'.I
                                               *                                                                       ':;.i. ~::::" l-J'_!
                                               *
Sen'e on: Anastasia E. Thomas                                                                        . " .. ". _. - .....
                                               *                                                    :tL:..!.(~!~::.r..::~
                                                                                                                      \J::;~~:
                                                                                                                                   '




          Thomas & Libowitz, I'.A.             *                                     C2.shh-;r'; CL"! 1.. •• ,2,C'.,,::.•~
          100 Light Street, Suite 1100         *                                     :::''ji~j:.:.iZj 1~.~,1.;";:,
          Baltimore, Maryland 21202            *
                                               *
                               Defendant       *
                                               *
                                             COMPLAINT

       Plaintiff, MARCIA GRANT, as mother and next friend of minor, D~_
and Plaintiff, MARCIA GRANT, individually ("Plaintiffs"), by and through their attorneys,
hereby files this Complaint against ATLAS RESTURANT GROUP, LLC D/B/A Ouzo !:lay
Restaurant. In support thereof, Plaintiffs hereby allege the following:
.,



                                      VENUE AND JURISDICTION

             I. Plaintiff, MARCIA GRANT resides in Baltimore City, Maryland.

             2. Minor PlaintiffD_G_also                    resides in Baltimore City, Maryland.

             3. Defendant ATLAS RESTAURANT GROUP, LLC (hereinafter referred to as

     "ATLAS" or "Defendant"), is a domestic LLC incorporated in Maryland.

             4. Defendant ATLAS owns a restaurant known as Ouzo Bay Restaurant ("Ouzo

     Bay") which is located at 1000 Lancaster Street in Baltimore, Maryland.

             5. Defendant ATLAS operates a restaurant known as Ouzo Bay which is located at

     1000 Lancaster Street in Baltimore, Maryland.

             6. Defendant ATLAS maintains a restaurant known as Ouzo Bay, located at 1000

     Lancaster Street, Baltimore, Maryland.

             7. Defendant ATLAS manages a restaurant known as Ouzo Bay which is located at

     1000 Lancaster Street in Baltimore, Maryland.

             8. The incident, which is the subject ofthis Complaint, occurred in Baltimore City,




                                                          D_
     Maryland.
                                       FACTUAL BACKGROUND

             II. MARCIA GRANT and her minor son,                    G~e           African-Americans.
             12. On June 21st, 2020, Plaintiffs entered Ouzo Bay as customers. (All of the below
     alleged facts occurred on June 21 st, 2020.)
             13. After entering Ouzo Bay, Plaintiffs made a request to be seated in the restaurant
     where they were intending to eat a meal.
             14. Prior to the day of the incident, PlaintitTs had no previous interaction with anyone
 affiliated with the Defendant and was not familiar with any member of the Defendant's staff.
             15. Plaintiffs were informed by an Ouzo Bay hostess and/or manager of the restaurant
 that they would not be permitted to dine at the restaurant.
             16. The hostess indicated the nine (9) year old Plaintiff did not meet the dress code of


                                                      2
 thc restaurant and was required to leave to premiscs.
         17. Upon information and belief, at all times relevant herein, the Ouzo Bay hostcss and/or
 manager(s) referenced in paragraph 15 were employed by Defendant and were working within
the scope of their employment.
         18. After Plaintiffs were informed they would not be pcrmitted to eat at Ouzo Bay,
Plaintiffs followed the direction of the staff and began to leave the premises.
         19. Upon exiting the premises, Plaintiffs observed a child, who appeared to be a white
American of approximately the samc age as the nine (9) year old plaintiff.
        20. The child of the same age appeared to have on an outfit almost identical in style to
the outfit worn by the infant plaintiff.
        21. Plaintiffs then sought clarification from the restaurant staff regarding the
Defendant's refusal to serve Plaintiffs at Ouzo Bay and the staff conferred with the manager of
the restaurant.
        22. Upon information and belief, at all times relevant herein, the above-referenced
manager was employed by Dcfendant and working within the scope of his employment.
        23. Plaintiffs asked for an explanation as to why they were denied service based upon
the dress codc when there was another patron dressed the same way who was allowed to enter
the premises and dine at the restaurant.
        24. Even after highlighting the similarities in the outfits, Plaintiffs were not allowed to
enter the restaurant and werc denied service which indicated a different application of the
Defendant's dress code policy for difference races.
        25. There was no apparent distinction between the nine (9) year old plaintiff who was
dcnied servicc and the other child who was permitted to enter, other than the color of their skin.
        26. Defendant offercd no justifiable reason why the African-Amcrican child was
treated differently than the child that appeared to be white.
        27. Plaintiffs were never granted permission to eat at the premises and were turned
away solely because ofthecolor     of their skin.
        28. Defendant discriminated against Plaintiffs and humiliated them because of their
race.

                        COUNT ONE -- 42 U.S.c. & 1981

        29. Plaintiffs incorporate the allegations contained in paragraphs 1 through 28 as

                                                    3
though fully set forth herein.
         30. Plaintiffs are African-Americans who are members of a protected class under 42
U.S.C. ~ 1981.
         31. On June 21st, 2020, Plaintiffs sought to enter into a contractual relationship with
Defendant.
         32. On June 21st, 2020, Plaintiffs met the Defendant's ordinary requirements to pay
for and to receive goods or services ordinarily provided by the Defendant to other similarly
situated customers.
         33. On June 21st, 2020, Defendant denied Plaintiffs the opportunity to contract for
goods and services that were otherwise afforded to white customers.
        34. Defendant authorized and/or ratified the acts described herein because the agent(s)
and/or employee(s) of the Defendant engaged in the conduct.
        35. The Defendant's actions described herein were reprehensible.
        36. The Defendant's conduct was witnessed by other employees and patrons in the
restaurant.

        37. Plaintiffs request all appropriate remedies for violation of 42 USC ~ 1981.
WHEREFORE, each Plaintiff individually demands judgment against Defendant in excess of

Seventy-Five Thousand Dollars ($75,000.00) in compensatory damages, punitive damages, with

interest and costs, including attorney's fees under 42 U.S.C. ~ 1988(b) and other such costs as

the court may deem appropriate.

      COUNT TWO--- INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        38. Plaintiffs incorporate the allegations contained in paragraphs I through 37 as though
fully set forth herein.
        39. On June 21st, 2020, Defendant, its agents and employee' (acting within the
scope of their agency or employment) conduct towards Plaintiffs were atrocious, intolerable, and
so extreme and outrageous as to exceed the bounds of decency.
        40. On June 21st, 2020, and continuing thereafter, Defendant and its agents and




                                                  4
 cmployecs (acting within the scope of their agency or cmployment) acted with thc intcnt to
 inflict emotional distress upon Plaintiffs, or acted recklessly when they were certain or
substantially ccrtain emotional distress upon Plaintiffs would result from their conduct.
            41. On Junc 21st, 2020, and continuing thereafter, the actions of the Defendant and its
agents and employees (acting within the scopc of their agency or employment) caused Plaintiffs
to suffer emotional distress.
            42. Defendant's conduct was intentional, recklcss, and in dcliberate disregard of a high
degree of probability that emotional distrcss would result to Plaintiffs.
            43. The aforesaid conduct by Defendant was extreme and outrageous and beyond the
bounds of decency in society.
            44. The conduct of Dcfcndant's agents was malicious, willful and intentional.
            45. As a result of Defendant's conduct and actions, Plaintiffs have suffered and will
continue to suffer sevcre and extreme emotional distress.
WHEREFORE, each Plaintiff individually demands judgment against Defendant in excess of
Seventy-Five Thousand Dollars ($75,000) in compensatory and punitive damages, with interest
and costs.


                          COUNT THREE- RESPONDEAT               SUPERIOR
            46. Plaintiffs incorporate the allegations contained in paragraphs 1 through 45 as though
fully sct forth herein.

        47. At all times relevant hereto, Defendant employed a hostess and manager(s) at Ouzo
Bay located at 1000 Lancaster Street, in Baltimore City, Maryland.
        48. On June 21", 2020, Defendant's agents, servants and/or employees denied Plaintiffs
service at Ouzo Bay based upon the color of their skin causing Plaintiffs to sustain severc
injuries.
        49. The abovc described acts of Defendant's hostess and manager(s) were committed
within the scope of their cmployment with Ouzo Bay, in that they committed them while on
duty, inside of Defendant's place of business, and in furtherance of Defendant's interests.
        50. As the employer of the hostess and manager(s), Defendant is responsible for all of the
acts they commit within the scope of their employment, including the subject acts and omissions
complained of hcrein.



                                                     5
WHEREFORE, each Plaintiff individually demands judgment against Defendant in excess of
Seventy-Five Thousand Dollars ($75,000) in compensatory damages, with interest and costs.


                     Respectfully submitted,




                     J shE.     Spicer, Esquirel CPF# 9906240381
                       ohen Harris, LLC
                     1 North Charles Street, Suite 350
                     Baltimore, Maryland 2120 I
                     Telephone No.: (888) 585-7979
                     Fax No.: (443) 773-0675
                     E-mail: joseph@cohenharris.com
                     Local counsel for lead counsel
                     Mills & Edwards, LLP
                     14 Penn Plaza, Suite 2020
                     New York, New York 10122




                                               6
